 1                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                               SOUTHERN DIVISION
11   CINNAMON SIMS,                        ) Case No. SACV18-01199-DFM
                                           )
12                      Plaintiff,         )
                                           ) ORDER OF DISMISSAL UPON
13                 v.                      )
                                           ) SETTLEMENT OF CASE
                                           )
14                                         )
     PEAK LEGAL ADVOCATES., et             )
15                                         )
     al.,
                                           )
16               Defendants.               )
17
18         The Court having been advised by Plaintiff’s counsel that the above-
19   entitled action has been settled,
20         IT IS HEREBY ORDERED that this action is dismissed in its entirety
21   without prejudice to the right, upon good cause being shown within 60 days, to
22   reopen the action if settlement is not consummated. All hearing dates are
23   vacated and taken off calendar.
24
25   Dated: May 1, 2017
26                                             DOUGLAS F. McCORMICK
27                                             United States Magistrate Judge

28
